Citation Nr: 0828534	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-27 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for right 
ear hearing loss.

2.  Entitlement to a compensable disability rating for 
rhinitis.

3.  Entitlement to a compensable initial disability rating 
for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1984. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Board notes that, although the veteran requested a Board 
hearing on an August 2006 VA Form 9, she specifically 
withdrew this request in correspondence signed by her and 
received by VA in February 2008.  There are no other 
outstanding hearing requests of record.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss is manifested by 
level IV hearing.

2.  The veteran's rhinitis is manifested by no more than a 25 
percent obstruction on one side.

3.  The veteran's sinusitis is manifested by no 
incapacitating episodes, and no episodes characterized by 
headaches, pain, and purulent discharge or crusting. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
right ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

2.  The criteria for a compensable disability rating for 
rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6522 (2007).

3.  The criteria for a compensable initial disability rating 
for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking compensable disability ratings for her 
service-connected right ear hearing loss and rhinitis.  She 
is also seeking a compensable initial disability rating for 
her service-connected sinusitis.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in July 2003, December 2003, and 
January 2005, generally after its initial adjudication of the 
claims.  Following the provision of the required notice and 
the completion of all indicated development of the record, 
the RO readjudicated the veteran's claims in July 2006 and 
January 2007.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that any ultimate 
decision of the RO on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The appealed increased rating claims do not involve criteria 
that would not be satisfied by a claimant demonstrating a 
noticeable worsening or increase in severity of the 
disabilities.  In addition, the July 2003, December 2003, and 
January 2005 letters informed the veteran that she must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disabilities, and the effect that worsening has on the 
claimant's employment and daily life.  Those letters also 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  A letter sent to the veteran in March 2006 
informed her that, if an increase in disability were found, a 
disability rating would be determined by applying relevant 
Diagnostic Codes.  The specific diagnostic codes used by the 
RO were provided in the October 2004 and July 2006 Statements 
of the Case.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records, 
pertinent VA medical records, private medical records, and 
disability records from the Social Security Administration 
(SSA) have been obtained.  Neither the veteran nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate any of these claims.  The Board is also unaware 
of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.  


General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. §§ 4.85.



Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist 
will determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the higher Roman 
numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Hearing Loss

The veteran is currently assigned a noncompensable rating for 
her service-connected right ear hearing loss.  Service 
connection is not in effect for the left ear.  

On VA audiological evaluation in September 2003, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average  
Right (dB)	45	50	55	55	|51 

Speech audiometry results for the September 2003 examination 
show speech recognition ability of 90 percent in the right 
ear.  Applying these values to the rating criteria results in 
a numeric designation of level I in the right ear.  A level I 
designation is used for the non-service-connected left ear.  
See 38 C.F.R. §§ 4.85, Table VI.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a zero percent 
rating.  That is, the combination of level I in each ear 
results in a zero percent rating.

The Board notes that the readings reported by the September 
2003 VA examiner do not meet the requirements noted above for 
exceptional patterns of hearing impairment.  

On VA audiological evaluation in November 2002, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average  
Right (dB)	45	50	55	65	|54 

Speech audiometry results for the November 2002 examination 
show speech recognition ability of 92 percent.  Applying 
these values to the rating criteria results in a numeric 
designation of level I in the right ear.  See 38 C.F.R. §§ 
4.85, Table VI.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a zero percent 
rating.  That is, the combination of level I in each ear 
results in a zero percent rating.

The readings reported by the November 2002 VA examiner do not 
meet the requirements noted above for exceptional patterns of 
hearing impairment.  

On private audiological evaluation in January 2005, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average  
Right (dB)	55	60	65	65	|61 

Speech audiometry results for the January 2005 examination 
show speech recognition ability of 96 percent in the right 
ear, which was described as excellent.  Applying these values 
to the rating criteria results in a numeric designation of 
level II in the right ear.  See 38 C.F.R. §§ 4.85, Table VI.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a zero percent 
rating.  That is, the combination of level II in the right 
ear with level I in the left ear results in a zero percent 
rating.

The Board notes that the readings reported by the January 
2005 VA examiner do meet the requirements noted above for 
exceptional patterns of hearing impairment.  Application of 
those readings to Table VIA results in level IV hearing in 
the right ear.  The combination of level IV in the right ear 
with level I in the left ear results in a zero percent 
rating.  

The Board has considered the provisions of 38 C.F.R. § 3.383 
to determine whether the veteran's non-service-connected left 
ear hearing loss may be considered for rating purposes.  
However, as the right ear is not at least 10 percent 
compensable on its own, that provision does not apply.  

The Board acknowledges that in January 2005, the private 
examiner described the veteran's hearing loss as "[m]oderate 
to severe."  However, use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of the issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  Indeed, the 
rating criteria provide no indication that "severe" hearing 
loss corresponds to any particular rating.  The Rating 
Schedule, which has been described above, makes it clear that 
compensation may be awarded only when a veteran's hearing 
meets specific enumerated levels.  In light of the 
unambiguous measurements provided by the examiners, a 
description of the veteran's level of hearing impairment as 
"severe," offered as it was without reference to the 
framework of the rating criteria, is not persuasive evidence. 

The Board is of course aware of the veteran's contentions, 
and those of her friends and her pastor, concerning the 
severity of her service-connected hearing loss, and in 
particular, her ability to understand voices.  There is no 
reason whatsoever to doubt any of the statements offered by 
the veteran or on her behalf.  However, in establishing a 
disability rating, the Board is constrained by the confines 
of the rating schedule.  See Lendenman, supra.  Indeed, the 
Board's consideration of factors outside of the rating 
criteria provided by the regulations is error as a matter of 
law.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Rhinitis and Sinusitis

The veteran is currently assigned noncompensable ratings for 
rhinitis, under 38 C.F.R. § 4.97, Diagnostic Code 6522, and 
for sinusitis, under Diagnostic Code 6513.  

Under Diagnostic Code 6522, a 10 percent rating for allergic 
or vasomotor rhinitis is appropriate in the absence of 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  

Under the General Rating Formula for Sinusitis, a 10 percent 
rating requires one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  A noncompensable rating is 
appropriate where sinusitis is detected by X-ray only.  38 
C.F.R. § 4.97, Diagnostic Code 6513. 

The veteran was afforded a VA examination in May 2004.  At 
that time, the examiner found no evidence of sinusitis or 
rhinitis.  Nasal examination was normal.  The septum was 
straight and the airway was adequate.  The veteran breathed 
through her nose the entire time.  There were no polyps 
present.  Nasal turbinates were normal in size and color.  
Symptoms of coughing and right cheek and ear pain were 
related to other factors.  The veteran complained of problems 
breathing through her nose, mainly at night.  

On VA examination in June 2005, there was no evidence of 
polyps.  There was no evidence of any infection in the 
sinuses.  Nasal turbinates were slightly enlarged.  However, 
there was no increased crusting or mucous.  The examiner 
found normal air passage on the left, and good air passage on 
the right, also described as minimal obstruction.  There was 
no evidence of purulent discharge.  

On VA examination in November 2002, the veteran had some 
congestion of the nasal turbinate, more on the right than the 
left, with 25 percent breathing difficulty on the right.  

On private evaluation in January 2005, the examiner noted no 
history of sinus pressure, problems breathing, facial pain or 
nasal pain.  No respiratory problems or sinus tenderness were 
found on examination.  Turbinates were average and the airway 
was clear.  

The Board notes that the veteran underwent a surgical 
polyposis in March 1996, which is prior to the period under 
consideration here.  At that time, she was noted to have an 
80 percent obstruction on the left.  The Board's focus will 
be on the evidence pertinent to the period on appeal.

With respect to rhinitis, the evidence does not demonstrate a 
greater than 50-percent obstruction of the nasal passage on 
either side, or complete obstruction on one side.  The 
evidence is consistent with no more than a 25 percent 
obstruction on the right and no obstruction on the left.  

With respect to sinusitis, there is no evidence of current 
infection requiring antibiotic treatment, and there is no 
evidence of any incapacitating episodes requiring bed rest 
and treatment by a physician.  There is no objective evidence 
consistent with non-incapacitating episodes that are 
characterized by headaches, pain, and purulent discharge or 
crusting.  There was no purulent discharge or crusting noted 
on examination, and facial pain was medically related to non-
service-connected disorders.  

In sum, the objective medical evidence does not demonstrate 
or substantiate symptomatology of the type and degree 
required for a compensable rating for rhinitis or sinusitis.  
The veteran's complaints have been considered; however, she 
is not competent to relate her complaints to a particular 
diagnosis or disability.  The Board therefore favors the 
competent medical evidence over her statements.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted a higher rating.  See Hart, 21 Vet. App. 
505; Fenderson, 12 Vet. App. 119.

As a preponderance of the evidence is against both claims, a 
compensable disability rating is not warranted for rhinitis 
or sinusitis. 

Extra-schedular Consideration

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  Extra-schedular ratings may be assigned where 
the schedular criteria are inadequate and there are 
exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(a) (2007).  

The veteran has not required frequent hospitalizations for 
her hearing loss, rhinitis or sinusitis.  The manifestations 
of disabilities are not in excess of those contemplated by 
the schedular criteria.  While some evidence suggests that 
the veteran is in fact unemployable, she has many serious 
disabilities that are not service-connected.  In sum, the 
record when considered as a whole does not indicate that the 
average industrial impairment from any of these disabilities 
would be to a compensable degree.  Accordingly, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.  


ORDER

Entitlement to a compensable disability rating for right ear 
hearing loss is denied.

Entitlement to a compensable disability rating for rhinitis 
is denied.

Entitlement to a compensable initial disability rating for 
sinusitis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


